—Order, Supreme Court, New York County (Marian Lewis, Special Referee), entered on or about July 23, *3521992, denying defendant’s application for an upward modification of alimony, unanimously affirmed without costs.
While paragraph 7.3 of the parties’ separation agreement provides for judicial reconsideration of plaintiff’s alimony obligations in the event his gross income exceeds $52,000 a year, it does not give defendant a right to an automatic increase in alimony, and otherwise contains no guidelines for determining whether an increase is warranted. It cannot be said that the Special Referee abused her discretion in denying such an increase where defendant’s present standard of living is at least equal to her pre-separation standard of living. Concur — Ellerin, J. P., Wallach, Kupferman and Asch, JJ.